Judgment was entered in the Supreme Court,
Per Curiam.
The power to fix a charge for pipes laid in front of the property of the owners of lots on .the streets of the city, as conferred by the Act of 21st April 1855, not exceeding a certain limit, was a legislative assessment of the cost, as reasonable within this limit. From the very nature of the work the cost must consist of many items ; for example, taking up pavements and relaying them, excavation and refilling, the pipes themselves, their joining together, and other matters, which can be ascertained only by a fair estimate of the entire cost, and the average per foot. This was necessarily left to the local authority, which alone could determine it justly, and apportion it fairly. Hence, the legislature having determined, upon all the lights in its possession, what would be a reasonable limit of assessment, committed the adjustment of the cost below this to the city itself, as the only just means of fixing a rightful charge upon the lot-owner. It, therefore, author*317ized, not tbe collection of the cost of the work, but a charge to be ascertained and laid by the city. We cannot say this is so unreasonable as to make the charge void, in view of the power of taxation possessed by the state. The tax being lawful, and the means of imposition reasonable, the exercise of the power cannot be pronounced void. The Act of 1855, having authorized a charge fixed by ordinance, and not a collection of the cost merely, the case does not fall within the terms of the Act of 1843, allowing a party to examine the cost and to prove an excess of charge. To adopt such a system in reference to pipe-laying, under the Act of 1855, would lead to untold litigation, and practically defeat the collection of fhe tax, except at the end of a law-suit. The room for affidavits of defence would be so large few claims would be uncontested. The principles contained in City v. Sellers, 6 Phila. 253, and Stroud v. City, 11 P. F. Smith 255, sustain these views.
Judgment affirmed.